Citation Nr: 1618985	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-34 174	)	DATE
		)
		)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for skin rash as a manifestation of  an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

2. Entitlement to direct service connection for a skin disorder, to include dermatitis, contact dermatitis, allergic dermatitis, folliculitis, and tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to July 2003; and from January 2005 to January 2006, with service in Southwest Asia from March 2005 to October 2005.  He also has prior Reserve service. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, denied service connection for a skin disorder.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  

In May 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In October 2013, consistent with the Veteran's assertions, and his Persian Gulf War service, the Board recharacterized the claim to include consideration under the provisions of 38 U.S.C.A. § 1117, and remanded the claim to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a December 2013 supplemental statement of the case (SSOC)), and returned this matter  to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

For reasons made clear, below, the Board has bifurcated the claim on appeal as reflected on the title page.  The Board's decision on the section 1117 aspect of claim is set forth below,  The matter of entitlement to direct service connection for a skin disorder, to include dermatitis, contact dermatitis, allergic dermatitis, folliculitis, and tinea versicolor is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished. 
 
2.  The Veteran had active duty service in the Southwest Asia Theater of operations during the Persian Gulf War. 
 
3.  Although the Veteran has reported experiencing a skin rash during and since service, such problems have  been attributed to known clinical diagnoses of  dermatitis, contact dermatitis, allergic dermatitis, folliculitis, and tinea versicolor, and not to an undiagnosed illness or other medically unexplained multi-symptom illness.


CONCLUSION OF LAW

As the Veteran's skin complaints have been attributed to known clinical diagnoses, service connection for skin rash as a manifestation of  undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is legally precluded.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In connection with the claim decided herein, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law is dispositive of his claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II. Analysis

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Because the Veteran served in the Southwest Asia Theater of Operations from March 2005 to October 2005, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  It must now be determined whether the Veteran's claimed skin rash is  associated with undiagnosed illness or other qualifying chronic disability that became manifest either during the Veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service. 

Following a review of the pertinent evidence of record in light of the above-cited legal authority, the Board finds that service connection for skin rash  pursuant to 38 U.S.C.A. § 1117 is legally precluded.

The Veteran's STRs document that Veteran claimed experiencing a skin disease/rash in his February 2007 post-deployment report.  Moreover, during his May 2013 Board hearing, the Veteran contended that he first noticed a skin rash in Iraq on his bilateral arms and that he sought treatment for it while there.  Post-service treatment records show that the Veteran has been continuously treated for a skin disorder since December 2006 and has been diagnosed with dermatitis, contact dermatitis, allergic dermatitis, folliculitis, and tinea versicolor.

The December 2013 VA examiner reviewed the Veteran's claim file, examined the Veteran in-person, and opined that his skin rash was not due to an undiagnosed illness.  Specifically, she stated that the Veteran's skin disorders had known clinical diagnosis-notably, contact dermatitis in 2008 and tinea versicolor in 2011.

In sum, although the Veteran has reported experiencing a skin rash during and since service, such problems have been attributed to known clinical diagnoses of  dermatitis, contact dermatitis, allergic dermatitis, folliculitis, and tinea versicolor, and not to an undiagnosed illness or other medically unexplained multi-symptom illness.  As such, awarding service connection pursuant to 38 U.S.C.A. § 1117 is legally precluded.

In this adjudication, consideration has been given to the medical evidence as well as the statements of the Veteran and his representative.  However, as indicated above, the claim turns on the complex medical matter of whether the Veteran's skin rash is attributable to one or more known clinical diagnosis/es is a matter within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not shown to have the appropriate medical training or expertise, neither is competent to render a probative opinion on the complex medical matter upon which this claim turns.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As lay assertions in this regard have no probative value, the Veteran can neither support the claim, nor counter the probative medical evidence of record on this point, on the basis of lay assertions, alone.  

The legal authority governing eligibility for VA benefits is clear and specific, and the Board is bound by such authority.  As, on these facts, awarding service connection for skin rash as a manifestation of undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117 is legally precluded, this aspect of the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for skin rash as a manifestation of an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining matter of direct service connection for a skin disorder is warranted.

As noted, the Veteran has alleged experiencing various skin problems during and since service.  

In a September 2005 post-deployment questionnaire, the Veteran reported "no" to skin diseases or rashes.  However,  in a February 2007 post-deployment questionnaire, the Veteran reported "yes" to skin diseases or rashes.  

VA treatment records dated in December 2006 note that the Veteran had bumpy skin rashes for the past three months.  Records reflect that from April 2007 through July 2008,  the Veteran continued to have skin rashes on his arms and back; he was diagnosed with chronic dermatitis and prescribed Benadryl and cortisone.  In August 2008, a skin biopsy revealed that he had mild, non-specific dermatitis, and that skin tests were negative for any fungus.  In September 2008, the Veteran was diagnosed with allergic dermatitis with pruritus and scattered excoriations, as well as folliculitis.  Eight months later, in May 2009, the Veteran filed his claim for service connection for a skin rash.  In July 2012, the Veteran was diagnosed with tinea versicolor, a fungal infection of the torso.

During the May 2013 hearing, the Veteran testified that his skin rash started while he was serving in Iraq.  He stated that he went to the corpsman and was given Benadryl and cortisone cream, and that the examiners were unable to determine the cause of the skin rash.  

As noted, based on the Veteran's medical treatment records, a  December 2013 VA examiner diagnosed contact dermatitis in 2008 and tinea versicolor in 2011.  The examiner remarked that that the medical literature stated that "tinea versicolor infections are more common in people who have had dermatitis but it is not caused by or a result of it."  She also indicated that the  Veteran's tinea versicolor "seem[ed] like a totally different condition than what he was treated for in service."  However, the examiner did not  clearly indicate any current diagnosis, did not provide an opinion as to the relationship between the prior diagnoses of contact dermatitis or tinea versicolor, or directly address the validity of the of the previously diagnosed chronic dermatitis , allergic dermatitis, or folliculitis. Notably, once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 

Here, given the Veteran's  report of  a skin rash in his post-deployment questionnaire, his assertions as to continuity of skin symptoms, and his post-service  treatment for variously diagnosed skin disorders since December 2006-to include the diagnoses of chronic dermatitis, contact dermatitis, allergic dermatitis, folliculitis, and tinea versicolor within the year prior to the filing of his 2009 claim and during the pendency of the claim (each of  which may be indicative of current disability), the Board finds that further examination to obtain medical information as to the nature and etiology of all validly diagnosed, current skin disorder(s) is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA treatment records, the claims file currently includes treatment records from the Salisbury VA Medical Center (VAMC) dated through October 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Salisbury VAMC and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2013, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.   See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

 1.  Obtain from the Salisbury VAMC all relevant, outstanding records of evaluation and/or treatment of the Veteran dated since October 2013.  Follow the procedures of 38 C.F.R. § 3.159 (2015) as regards requesting records from federal facilities.  All records and/or responses should be associated with the claims file. 

2.  Send to the Veteran and d his representative a letter requesting that the Veteran  provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. After all records and/or responses from each contacted entity has been associated with the claims file, arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, to obtain medical information as to the nature and etiology of the Veteran's current skin disorder(s).

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the/examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all validly diagnosed skin disability(ies)-to include chronic dermatitis, contact dermatitis, allergic dermatitis, folliculitis, and tinea versicolor-currently  present, or present at any point shortly prior to or at the time of the filing of the May 2009 claim (even if currently resolved or asymptomatic).   If any skin diagnosis documented in the record for the relevant time period is not deemed a valid diagnosis, the examiner should clearly so state, and explain why.  

Then, with respect to each such validly diagnosed skin disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to service-to include the skin rash reportedly experienced therein.  

In addressing the above, the examiner must  consider and discuss all in- and post-service medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to onset of skin symptoms (during his deployment in Iraq), and as to continuity of such symptoms to the present.  If lay statements are discounted in any regard, the examiner should clearly so state and explain why.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter remaining on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


